                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JAMES GUNN,

      Petitioner,                                   Case No. 15-cv-13776
                                                    Hon. Matthew F. Leitman
v.

D. BERGH,

     Respondent.
__________________________________________________________________/

     ORDER DENYING MOTION FOR RECONSIDERATION (ECF #18)

      Petitioner James Gunn filed Petition for a Writ of Habeas Corpus pursuant to

28 U.S.C. §2254. (ECF #1.) By order dated October 18, 2018, this Court denied the

Petition and declined to issue a certificate of appealability. (ECF #16.) Gunn has

now filed a motion for reconsideration of the Court’s order. (ECF #18.)

      Motions for reconsideration in this Court are governed by Local Rule 7.1(h).

Under that rule, “[a] motion for rehearing or reconsideration must be filed within 14

days after entry of the judgment or order.” E.D. Mich. Local Rule 7.1(h)(1). In

addition:

             Generally, and without restricting the Court’s discretion,
             the Court will not grant motions for rehearing or
             reconsideration that merely present the same issues ruled
             upon by the Court, either expressly or by reasonable
             implication. The movant must not only demonstrate a
             palpable defect by which the Court and the parties and


                                         1
             other persons entitled to be heard on the motion have been
             misled but also show that correcting the defect will result
             in a different disposition of the case.

E.D. Mich. Local Rule 7.1(h)(3).

      The Court has carefully reviewed Gunn’s motion for reconsideration. Gunn

has failed to demonstrate that the Court’s order is tainted by a palpable defect. For

that reason, Gunn is not entitled to reconsideration. Accordingly, the motion for

reconsideration is DENIED.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: January 3, 2019



I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 3, 2019, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         2
